*8Upon a full Hearing, it was ruled, that as the were in the same Town, and Father and Son, it with a Misnomer sufficient to abate the Writ. (2) C Tuft, doubted of the Words “ there were.” H thinks that the Latin Word “ habentur ” is of greate Extent, but supposes it is not sufficient to make bad. (3)

(2) “ It seems to be only in the case of a father and son of the fam names, that the addition is required to be stated in a writ where the f is made defendant.” Kincaid v. Howe, 10 Mass. 204. See also 5 Dan Ab. 705. To the point that “junior” is no part of a man’s nam but an addition used to describe and designate the person, see 1 Pic 388; 15 Pick. 7; 17 Pick. 200.


(3) It appears, however, by the record, that the judgment was final given “ on the second exception,” perhaps on account of the Chief Justice’s doubt on this point.